Appeal from an order of the Children’s Court, Schenectady County. In this paternity proceeding the Children’s Court Judge, having heard the witnesses, dismissed the complaint and the complainant appeals. Our review of the record does not lead us to think that the decision must necessarily have been the other way. Complainant’s testimony *1088o£ defendant’s access presented a situation unusual enough in itself that the court need not have accepted it; and in any event there was an open question of fact on the record as to defendant’s paternity of complainant’s child. Upon such a record the judgment of the Judge who heard the witnesses ought not to be disturbed. Order unanimously affirmed, without costs. Present — Bergan, J. P., Coon, Halpern, Imrie and Zeller, JJ.